Citation Nr: 1217030	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-21 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability.

2.  Entitlement to service connection for residuals of a fractured right ankle.

3.  Entitlement to service connection for a back disorder, claimed as secondary to the residuals of the fractured right ankle.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1961 to October 1969, including service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation for that disability; the RO also denied the appellant's claims for service connection for right leg and back disorders.  

The appellant is appealing the initial rating that was assigned to the PTSD disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In November 2011, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The appellant submitted additional evidence at the Travel Board hearing.  This evidence consists of a report from the appellant's treating mental health counselor dated in November 2011.  The appellant also submitted a written waiver of review by the agency of original jurisdiction of this new evidence of record.  Therefore, referral to the RO of said evidence is not required.  However, as the case is being remanded for other reasons, the RO will be able to review this new evidence.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The evidence of record includes VA treatment records dated in June 2009; these indicate that the appellant was starting psychotherapy with a private therapist.  The November 2011 report from that therapist indicates that the appellant had been receiving treatment from June 2009 through November 2011.  In addition, the appellant testified at his Travel Board hearing that he saw his counselor every week.  However, none of the records from these weekly mental health treatment sessions from the private therapist have been included in the claims file.

VA is therefore on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of the treatment records from the appellant's private therapist reflecting any treatment since June 2009, and associate them with the claims file.  The AMC/RO should also obtain all of the relevant VA treatment records since March 2010 not already of record and associate said records with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA psychological examination in June 2009 - almost three years ago.  However, the appellant has indicated in written statements and in his hearing testimony that this disability has worsened since the June 2009 VA examination was conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

Turning to the appellant's service connection claims, it is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe having his right ankle casted in service as well as his current orthopedic symptoms relating to his right lower extremity and spine.

The appellant has submitted a photograph from February 1968 in which he is wearing a walking cast on his right leg.  He also submitted a copy of a letter he wrote to his wife from Vietnam about having a cast put on his fractured ankle.  He has indicated that he was treated for this right ankle fracture at the 45th Surgical Hospital in Tay Ninh.  The service medical records currently in evidence do not include any mention of any right ankle injury, but it does not appear that records from the 45th Surgical Hospital were sought.  This should be accomplished on remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The appellant has not been afforded any VA examination of his right ankle.  In this case, there is lay evidence of record to indicate that the Veteran fractured his right ankle in service and that he subsequently displayed symptoms related to residuals of the right ankle injury.  He has presented written statements and testimony to that effect.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the issue of entitlement to secondary service connection for spinal disorders as due to the appellant's right ankle, including by way of aggravation, has been raised.  The current medical evidence of record indicates that the appellant currently has intervertebral disc herniation.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Further development of the medical evidence relating to secondary service connection is necessary, and adjudication on this basis is therefore indicated.

The RO did not obtain a medical opinion on these questions.  The duty to assist also requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication on remand should reflect consideration of this theory, as well as all other applicable theories.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Search, at the National Personnel Records Center (NPRC) or other appropriate sources, for the rest of the Veteran's service medical treatment records.  In particular, the Veteran's records, including x-rays, from the 45th Surgical Hospital should be sought.  If any location contacted suggests other sources, those sources should be encompassed by the search.  Associate all records obtained with the claims file.

3.  After securing the necessary release(s), obtain all of the appellant's treatment records from the Evers Psychological Associates dated from June 2009 onward and associate them with the claims file.

4.  Contact the appellant to obtain the names and addresses of all post-service medical care providers (private, VA or other government) who have treated him for his claimed right ankle and spine pathology.  After securing the necessary release(s), obtain all associated records to include VA treatment records dated from March 2010 onward.  

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric examination in order to determine the nature and extent of his service-connected PTSD.  All appropriate testing should be accomplished.

(a)  The claims file must be made available to the examiner for review in conjunction with the examination.  The psychiatrist should review the appellant's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years.  Distinctions between symptoms of service-connected and non-service-connected psychiatric disorders(if any) should be noted.

(b)  To the extent possible, the psychiatrist should indicate the historical degree of impairment due to the service-connected PTSD disability, as compared with the impairment due to other psychiatric disorders and/or physical disabilities, if any.  The psychiatrist should express an opinion as to what portion of the appellant's psychiatric symptomatology is attributable to only his service-connected PTSD disability and what portion is attributable to non-service-connected pathology.  

(c)  Based on a review of the claims files and the examination findings, the examiner is in particular requested to offer an opinion regarding the severity of each diagnosed psychiatric disorder and the extent to which each diagnosed psychiatric disorder affects the Veteran's ability to work.  The examiner should describe how the symptoms of the service-connected PTSD disability have affected the Veteran's social and industrial capacity since 2009.  

(d)  The examining psychiatrist should provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by the service-connected PTSD disability for the years from 2009 to the present.  

(e)  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the psychiatrist should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the psychiatrist concludes that there is insufficient information to provide an opinion concerning the severity of the Veteran's PTSD without result to mere speculation, the psychiatrist should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's PTSD.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an orthopedic examination to determine the nature, extent, onset date and etiology of his claimed right ankle and spine pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as X-rays, deemed necessary should be performed.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any right ankle or leg disorder and any thoracic or lumbar spine disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Is the Veteran currently diagnosed with any chronic right ankle or leg disorder?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed right lower extremity pathology had its onset during his military service from September 1961 to October 1969?  The examiner should discuss the appellant's description of the in-service right ankle fracture particularly in relation to his current complaints.

(c)  Is the Veteran currently diagnosed with any chronic thoracic or lumbar spine disorder?  If so, list each diagnosis.

(d) What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed thoracic or lumbar spine pathology had its onset during his military service from September 1961 to October 1969?

(e)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in October 1969.

(f)  If the onset of any of the claimed spine conditions was not during the Veteran's active service from September 1961 to October 1969, is any portion of the Veteran's current claimed back pathology related to the residuals of in-service injury to the right ankle, if any, including by way of aggravation?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's orthopedic pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

8.  Upon receipt of the VA examination reports, review the reports to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report(s) to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development should be done.

10.  Thereafter, re-adjudicate the appellant's claims; the readjudication should reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include direct, presumptive, secondary and aggravation theories for service connection, staged ratings and extraschedular considerations.  

11.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

